Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are allowed.

Information Disclosure Statement
The Information Disclosure Statements(s) (IDS) submitted on 02/18/2022 and 03/07/2022 are in compliance with the provisions of 37 CFR 1.97 and have been fully considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed 07 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,055,789 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, a system, method, or non-transitory storage medium that processes data as follows: 
At least a first image associated with a first insurance claim is obtained from a healthcare provider. A digital signature representing the first image is generated based on image data within the first image by implementing a feature extraction process and applying a hashing function, and the hashing function is applied to at least a subset of the plurality of features of the image data. The generated digital signature is compared to previously generated digital signatures of other images that have been submitted to one or more insurance carriers in association with previous insurance claims. The previously generated digital signatures were also generated using the same feature extraction process and the same hashing function. Further, the generated digital signature is compared to previously generated digital signatures by determining a distance between the digital signature generated and a previously generated digital signature previously submitted as supporting evidence to at least one insurance carrier. A distance-based likelihood is determined using the digital signature generated and the previously generated digital signature, the likelihood representing an instance of insurance fraud involving modification or resubmission of the prior image previously submitted as supporting evidence. Based on a comparison of the likelihood to a denial threshold, at least one of these is generated: (a) a recommendation for the insurance carrier to deny the first insurance claim or (b) user interface data that enables a user to review the first image to determine whether to approve or deny the first insurance claim.
The claimed invention is also subject matter eligible according the 2019 Revised Patent Subject Matter Eligibility Guidance dated 07 January 2019. 1. See associated reasons for independent claims being subject matter eligible in Final Action for parent Application 17/013,418 dated 02/05/2021, e.g. at pg. 34, para. 1.
The most remarkable prior art of record is as follows:
Hamel et al.: U.S. Pre-Grant Patent Publication No. 2009/0076960. 
Yao et al.: U.S. Patent No. 10,818,386.
Azmi et al., “Freeman Chain Code Representation in Signature Fraud Detection Based on Nearest Neighbor and ANN Classifiers”, 2014, IJIP 8(6), pg. 434-454.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brooks et al. (US 2021/0012426 A1) which discloses methods and systems for anomaly detection in dental insurance claim submissions.
Conner et al. (US 5,579,393 A) for teaching system and method for secure medical and dental record interchange.
Nyeem et al. (2013) which teaches a review of medical image watermarking requirements for teleradiology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173. The examiner can normally be reached 0730-1630 MTWRF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626